Bryan, J.,
delivered the opinion of the Court.
In the return of their proceedings relative to the opening of Clare street in the City of Baltimore, the Commissioners awarded certain damages to Frederick Rice. He took an appeal to the Baltimore City Court, and the jury in their inquisition assessed his damages at thirty-five hundred dollars. The Mayor and City Council of Baltimore appealed to this Court from the rulings of the City Court. Rice testified that he was the owner of a brick-yard, which would be destroyed for all practical purposes by the opening of Clare street; that the yard was worth four thousand dollars, and that after the street should go through it it would be worth nothing. The fee in the land belonged to the Carroll heirs, and Rice had been their tenant since 1885. The agent of the Carroll heirs gave -him notice to quit on December 31st, 1888;' and made a new contract for the year 1889; he also gave him notice to quit on December 31st, 1889, and made another contract of renting for the year 1890, *311at a different royalty. The agent testified that it was his intention to renew the tenancy, if the street had not been opened, and that he would have continued to renew it, as he had no trouble with Rice, and that he had no intention to remove him; that the Carrolls derived large revenues from these yards, and were perfectly satisfied to let the tenants remain as long as they had no trouble about the royalties paid by them; that a number of them had erected expensive improvements under their leases, and that he had no doubt that the expectation of a renewal adds largely to the marketable value of their interests; that these yards have been used in this way for half a century. There was other evidence that leases like Rice’s had a marketable value, and that his interest in his brick-yard was worth four thousand, dollars, and that large amounts of money had been invested by the holders of these yards on the Carroll property under leases similar to Rice’s, and that no tenant had ever been removed so long as he continued to pay his rent.
In this State no man’s property can be taken for public use before he is paid the value of it. The evidence tended to show that Rice’s brick-yard, though held by a precarious tenure, had a large market value. A thing is worth what it can be sold for. If Rice’s interest would sell for four thousand dollars, it was worth four thousand dollars, and the destruction of it would injure him to that extent. It would be confiscation, pure and simple, to take it from him, without paying him its value. It is not a question of the permanency of his title to real estate, but of the salable value of such interest as he had. In the first prayer of the City the Court instructed the jury that they could award him only the fair market value of his interest in the brick-yard, less the fair market value of his interest in so much thereof as would remain after'the opening of Clare street. This *312seems to cover the whole question. The prayer granted in behalf of Rice presents the same theory of the law in a different form. It, however, is not in all respects technically accurate in describing Rice's interest as a tenancy from year to year. The jury had a right to consider the probability of a renewal of Rice's term, because the evidence tended to show that this circumstance increased its market value. The rejected prayers offered by the City are in conflict with the views which we have expressed and were properly refused.
(Decided 16th January, 1891.)

Rulings affirmed.